COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bumgardner and Lemons


WILLARD Y. JEFFRIES
                                           MEMORANDUM OPINION ∗
v.        Record No. 0707-99-2                 PER CURIAM
                                            AUGUST 10, 1999
RICHFOOD HOLDINGS, INC.


          FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

            (Keith N. Hurley; Cawthorn, Picard & Rowe,
            on brief), for appellant.

            (R. Ferrell Newman; Thompson, Smithers,
            Newman, Wade & Childress, on brief), for
            appellee.


     Willard Y. Jeffries (claimant) appeals from a ruling of the

Workers' Compensation Commission (commission) denying his claim

for benefits on the ground that his injuries did not arise from

an actual risk of employment.    Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.    Accordingly, we summarily affirm the commission's

decision.    See Rule 5A:27.

     On appeal, we review the evidence in the light most

favorable to the prevailing party below.    See R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).    Unless we can say as a matter of law that claimant's



     ∗
       Pursuant to Code § 17.1-413, recodifying Code § 17-116.010
this opinion is not designated for publication.
evidence sustained his burden of proof, the commission's

findings are binding and conclusive upon us.    See Tomko v.

Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835

(1970).

     So viewed, the evidence proved that claimant worked as an

over-the-road truck driver for Richfood.   On January 5, 1998,

claimant drove his tractor trailer to the loading area behind a

Rack and Sack grocery store in Chesterfield County, Virginia, to

make a delivery.   Claimant kicked on a door to get the store

employees' attention, and he heard someone tell him to wait

while they got a key for the door.   Claimant testified that he

heard a voice from inside the building and heard some keys

jingling, and the next thing he remembered was waking up in the

hospital.

     When claimant woke up, he realized that his watch and

wallet were missing.   The incident was treated as a robbery and

investigated by the police.   Claimant testified that the area

where the assault occurred was lit by two dome lights, and the

store was located in a "nice neighborhood."    Claimant never saw

the person who assaulted him.   He testified that he did not

carry company money with him when he traveled, and he could not

say whether anything was stolen from his truck.

     In his five previous deliveries at this store, claimant had

never seen any activity in the loading area that gave him reason

to be concerned for his safety. The loading area behind the
                              - 2 -
store was not one generally traversed by the public, although

Detective David Zeheb testified that he would sometimes

encounter people there drinking beer.

     "'To qualify for workers' compensation benefits, an

employee's injuries must result from an event "[a]rising out of"

and "in the course of" the employment.'   It is well established

that '[w]hether an accident arises out of employment is a mixed

question of law and fact and is . . . reviewable upon appeal.'"

Smithfield Packing Co., Inc. v. Carlton, 29 Va. App. 176, 180,

510 S.E.2d 740, 742 (1999) (citations omitted).

     "In determining if an accident arises out of the

employment, Virginia applies the 'actual risk' test, which

'requires that the employment subject the employee to the

particular danger that brought about his or her injury.'"     Id.

at 181, 510 S.E.2d at 742 (quoting Lipsey v. Case, 248 Va. 59,

61, 445 S.E.2d 105, 106 (1994) (citations omitted)).    "An

accident arises out of the employment if a causal connection is

established between the employee's injury and the conditions

under which the employer required the work to be performed.     The

causative danger must be peculiar to the work and not common to

the neighborhood."   Roberson v. Whetsell, 21 Va. App. 268, 271,

463 S.E.2d 681, 682 (1995).   "Moreover, the claimant has the

burden of proving by a preponderance of the evidence that the

injury was an actual risk of the employment."     Hill City

Trucking v. Christian, 238 Va. 735, 739, 385 S.E.2d 377, 379
                              - 3 -
(1989) (holding that a truck driver's injuries sustained during

a robbery did not arise out of his employment as an

over-the-road truck driver where there was no evidence

establishing a nexus between the criminal act and his

employment).

     "[T]o be entitled to an award arising from an assault, a

claimant must establish 'that the assault was directed against

him as an employee or because of his employment.'"    Smithfield

Packing, 29 Va. App. at 181, 510 S.E.2d at 742 (citation

omitted).

            "The requisite nexus in an assault case is
            supplied if there is 'a showing that the
            probability of assault was augmented either
            because of the peculiar character of the
            claimant's job or because of the special
            liability to assault associated with the
            environment in which he must work.'" Jobs
            often held to pose a special risk of assault
            are those that involve working in or
            traveling through dangerous areas.

Roberson, 21 Va. App. at 271, 463 S.E.2d at 683 (citation and

footnote omitted).

     Claimant presented no evidence tending to prove that he was

targeted because of his employment as a truck driver with

Richfood.   There was no evidence that claimant's assailant took

any merchandise from claimant's truck, or even attempted to

enter the truck.   Nor was there any evidence presented regarding

any previous assaults or criminal acts occurring behind this

store.   The fact that the assault took place behind the store,

                                - 4 -
where the general public generally did not go, is insufficient,

standing alone, to establish that claimant's employment resulted

in a heightened risk of exposure to criminal activity.

Accordingly, we cannot say as a matter of law that claimant's

evidence proved that his injuries arose out of his employment as

a Richfood truck driver.

                                                         Affirmed.




                              - 5 -